Citation Nr: 1104206	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the Veteran's countable income is excessive for 
receipt of nonservice-connected disability pension benefits.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1962 
to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for a low 
back disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any further action on his part is 
required.


FINDING OF FACT

The Veteran's annual family income exceeds the maximum annual 
pension rates for a veteran with one dependent for the 
annualization period from March 2006 to April 2007.  


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of 
nonservice-connected disability pension benefits.  38 U.S.C.A. §§ 
1503, 1521, 1522 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 
3.21, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Since the Veteran's claim is being denied as a matter of law, the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (finding that the VCAA has no 
effect on an appeal that is limited to interpretation of law); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The VCAA does not apply because the issue 
presented is solely a matter of statutory and regulatory 
interpretation and resolution of the appeal is dependent on 
application of governing law and regulations to the facts shown. 
 See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
VAOPGCPREC 5-2004 (June 23, 2004) (stating that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the Veteran ineligible for the 
claimed benefit).

Despite this, the record reflects that in a May 2006 letter, as 
well as in an October 2007 notification of the RO's 
administrative determination of excessive income, the RO advised 
the Veteran how excessive income could affect his right to 
pension benefits.  The Veteran was also advised of how to 
establish entitlement to enhanced nonservice-connected disability 
pension benefits, what information and evidence he needed to 
submit, and what information and evidence VA would seek to 
obtain, and he was afforded an opportunity to provide information 
and evidence pertinent to the claim.  Additionally, these letters 
provided him with VA Form 21-8416, Medical Expense Report, and 
advised him that medical expenses may help to reduce his 
countable income.  The Veteran has generally indicated that he 
has high medical bills; however, he has not submitted any 
specific information regarding his medical expenses.  The claim 
was readjudicated in the July 2008 statement of the case.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed to the Veteran.  Thus, even if 
there is some deficiency insofar as preliminary VA notice and 
development, such is inconsequential and, therefore, at most 
harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

II.  Legal Criteria and Analysis

In March 2006, the Veteran filed an informal claim seeking 
entitlement to nonservice-connected disability pension benefits.  
In October 2007, the RO granted the Veteran's underlying claim 
for entitlement to nonservice-connected disability pension 
benefits, effective from March 24, 2006.  However, the RO also 
made an administrative decision in October 2007 that the Veteran 
was not entitled to receipt of pension benefits because his 
family income exceeded the maximum allowable limits for pension 
beneficiaries.  The Veteran has acknowledged his income might be 
too great to qualify, but generally has asserted that his medical 
bills are very high.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a Veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the Veteran's 
willful misconduct.  Basic entitlement exists if, among other 
things, the Veteran's income is not in excess of the applicable 
maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 
3.23, as changed periodically and reported in the Federal 
Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR 
is periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 
(M21-1) and is to be given the same force and effect as if 
published in VA regulations.  Id. § 3.21.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable MAPR 
by the countable income on the effective date of entitlement and 
dividing the remainder by 12.  Id. § 3.273(a).  As the Veteran 
filed his claim in March 2006, the Board must calculate his 
family income for the 12-month annualization period after March 
2006.  See id. §§ 3.271(a), 3.273(a).  During the pertinent 
annualization period from March 2006 to April 2007, the MAPRs for 
a Veteran with one dependent were:  (1) $13,885 on December 1, 
2005 (this is the income limit that was cited by the RO in its 
October 2007 decision) and (2) $14,313 on December 1, 2006.  M21-
1, Pt. I, App. B.  

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included during 
the 12-month annualization period in which received, except for 
listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  
Social Security Administration (SSA) income is not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).  During the relevant 
annualization period, five percent of the MAPR was $694 beginning 
December 1, 2005 and $715 beginning December 1, 2006.

Based on information at the date of his entitlement to 
nonservice-connected pension benefits, effective on March 24, 
2006, the Board finds that the Veteran's countable income is 
excessive for pension income limits.  

In April 2006, the Veteran filed a formal claim for disability 
pension benefits.  In this claim, the Veteran stated that his 
family included only himself and his wife.  He noted he was 
receiving SSA disability benefits, which he claimed to be $1145 
per month.  He also noted his wife had a current annual income of 
$1460.

However, SSA payment records show that his actual monthly 
disability benefits amounted to $1359 monthly, from December 2005 
until increased to $1404 in December 2006.  So, for purposes of 
calculating annual income at the time of his entitlement to VA 
pension benefits, his SSA monthly benefits constituted $1359 per 
month, or $16,308 from December 2005 to November 2006.  Combined 
with his reported annual income for his spouse of $1460, the 
Veteran's total countable family income for that time period was 
$17,768.  As alluded to, the applicable MAPR that was in effect 
at the time his entitlement to pension benefits was established, 
on March 24, 2006, was $13,885.  From December 2006 to November 
2007, his SSA monthly benefits constituted $1404 a month, or 
$16,848 per year.  Combined with his reported annual income for 
his spouse of $1460, the Veteran's total countable family income 
for that time period was $18,308.  The applicable MAPR from 
December 1, 2006 was $14,313. 

The Veteran alluded to having high medical expenses in his 
November 2007 notice of disagreement; however, he did not report 
any specific medical expense payments he has made.  He similarly 
did not report any such specific expenses at the October 2010 
personal hearing.  Without any specific amounts to exclude, 
especially none proven to be over five percent of the MAPR, his 
medical expenses may not be excluded from his total income.  

Since there is no specific amount of medical expenses to offset 
the above amounts, the Board finds his total countable family 
income exceeds the applicable MAPRs beginning December 1, 2005 
($13,885) and beginning December 1, 2006 ($14,313).

Consideration of his more recent income levels is equally 
unhelpful to his claim.  An October 2007 record shows his SSA 
monthly payment level beginning in April 2007 was $1,403.50, 
which is $16,842 annually.  Combined with his prior reported 
annual income for his spouse of $1460, the Veteran's total 
countable family income annually from April 2007 was $18,302.00.  
This amount exceeds the MAPRs of $14,643, beginning December 1, 
2007, and of $15,493, beginning December 1, 2008.  M21-1, Pt. I, 
App. B.

While the Board sympathizes with the Veteran's situation, it is 
bound by the laws and regulations governing VA benefits.  Because 
his income has exceeded the amount authorized by governing 
statutory or regulatory authority during the pertinent 
annualization period, the Board may not award payment of 
benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) 
(stating that "'payment of money from the [Federal] Treasury 
must be authorized by a statute'" (quoting Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990))).  Accordingly, 
the Board concludes that the criteria for entitlement to 
nonservice-connected disability pension benefits have not been 
met.  Where, as here, the law is dispositive, the matter on 
appeal must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
claim for nonservice-connected disability pension benefits must 
be denied.


ORDER

The Veteran's countable income is excessive for purposes of 
nonservice-connected disability pension benefits, and his appeal 
is denied.


REMAND

The Veteran alleges that his low back disorder is related to two 
motor vehicle accidents he was involved in during service.  The 
Board has determined that before it can adjudicate this claim, 
additional development is required, as described below.

First, a remand is necessary to confirm whether all of the 
Veteran's service treatment records (STRs) have been obtained.  
The Veteran has reported that he had two in-service injuries to 
his back, in 1963 and 1964.  This is confirmed by a review of the 
STRs, which show that he suffered a back injury to the T12 disc 
space in a motor vehicle accident in May 1963, at Andrews 
Hospital at Bolling Air Force Base.  Subsequently, a February 
1964 accident room record from Prince George's hospital in 
Cheverly, Maryland shows that he was involved in another auto 
accident.  He complained of pain in the back of his neck after 
the latter accident, and was diagnosed with cervical sprain.  

In this regard, the Board notes that his STRs would normally 
contain medical records (e.g., physical exams, shot records, 
outpatient and dental records, usually filed within the health 
record), but might not contain clinical records.  Clinical 
records include inpatient records (hospitalized) that are filed 
by medical facility, year of treatment, and the patient's social 
security number.  On remand, the AMC must attempt to obtain any 
applicable clinical records, if available, from the base hospital 
in Bolling Air Force Base, especially from May 1963 and February 
1964, which might be pertinent to the claim.
Second, due to possible procedural irregularities, a remand is 
necessary to ensure the Veteran receives a proper VA examination 
and opinion on the nature and etiology of his low back disorder.  
At the Veteran's October 2010 personal hearing, and in his August 
2010 accredited representative's statement (VA Form 646), his 
representative asserted that November 2006 and October 2007 VA 
examinations and opinions, which addressed the etiology of the 
low back disorder, were fatally flawed because they appear to 
have been partially based upon another Veteran's medical records.  
For instance, the Veteran denied receiving treatment at Sparrow 
hospital shortly after separation, in contrast to the October 
2007 VA examiner's citation of the Veteran's spinal fusion 
surgery at this hospital in 1968.  To the extent that it is not 
altogether clear whether another Veteran's medical records were 
improperly reviewed by the November 2006 and/or October 2007 VA 
examiners, another examination is warranted.  See 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The VA examiner should specifically 
consider the May 1963 and February 1964 in-service thoracolumbar 
and cervical spine injuries, respectively, in determining the 
nature and etiology of the low back disorder.  

Finally, the Veteran receives SSA disability benefits.  While the 
RO obtained information on the payment levels, there has been no 
apparent effort to also obtain the medical records used by SSA in 
making its award determination(s).  When, as here, VA is put on 
notice of the existence of relevant SSA records, VA must try and 
obtain these records before deciding the appeal as part of the 
duty to assist.  38 C.F.R. § 3.159(c)(2) and (3); see Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

Accordingly, the case is REMANDED for the following actions:

1.	Contact the National Personnel Records 
Center (NPRC) or appropriate authorities 
to attempt to obtain any outstanding 
records at the Bolling Air Force Base 
hospital.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(e).

3.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current low 
back disorder.  This examination should be 
arranged after completing the above 
requests for SSA and service hospital 
clinical records.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

Based on a comprehensive review of the 
claims file and objective clinical 
evaluation, the examiner is asked to 
provide an opinion as to the likelihood 
(very likely, as likely as not, or 
unlikely) that any current low back 
disorder is related to the Veteran's 
military service or dates back to his 
service, including the result of the 
injuries he sustained during service.  In 
that regard, the VA examiner should 
specifically consider any relevant back 
injuries from May 1963 and February 1964 
in service motor vehicle accidents, in 
determining the nature and etiology of his 
current low back disorder.  The examiner 
must discuss the rationale for the 
opinions provided, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case and give him and his representative 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


